                                                

Exhibit 10.2
Drew Industries Incorporated
2015 Annual Incentive Program

--------------------------------------------------------------------------------



Establishment and Effective Date
The 2015 Annual Incentive Program (the “Program”) is hereby established to
provide for the grant of Annual Incentive Awards under the Drew Industries
Incorporated Equity Award and Incentive Plan (as Amended and Restated) (the
“Plan”). The Program shall be deemed effective as of January 1, 2015. The
Program shall operate on the basis of a program year that begins on January 1,
2015 and ends on December 31, 2015 (“Program Year”). Payout will be based on
Program Year performance results, except as otherwise provided herein.


Purpose
The purpose of the Program is to provide annual incentive compensation to:


•
Focus key executives on assisting Drew Industries Incorporated (“Drew”) and its
key subsidiaries (collectively referred to as the “Company”) in achieving
objectives key to their success; and

•
Recognize the performance of key employees in achieving the Company’s financial
and operating objectives.



Payouts for Program participants will be determined based on the Program
provisions and the results of Company performance measurements, subject to
adjustment (to the extent that any such adjustment is consistent with the terms
and conditions of the Program and/or the Plan) by the Compensation Committee of
Drew’s Board of Directors (the “Committee”).


Eligibility
Eligibility for Program participation will be limited to employees who: (1) are
employed in executive positions that have ultimate responsibility for the
financial and operating performance of the Company, and (2) have been
specifically identified by the Company as being eligible for Program
participation as likely to be a Covered Employee (as defined in the Plan).
However, employees who participate in another short-term Company incentive plan
(other than a plan that compensates the employee on a commission basis) are not
eligible to participate in this Program with respect to the portion of the
Program Year that is also covered under such other plan. Names of approved
Program participants and their respective Tier 1 Sharing %, Tier 2 Sharing %,
and Tier 3 Sharing % are identified in the Program Appendix.


Any employee who first becomes eligible and is added to the Program after the
start of the Program Year will be eligible to participate with respect to that
Program Year, but prorated to reflect the period of the Program Year for which
the employee was employed in an eligible classification.



1

--------------------------------------------------------------------------------

                                                

Except as provided in the Employment Termination section below, employees must
be actively employed through December 31, 2015 to be eligible for a payout under
the Program with respect to the Program Year. Except as provided herein, those
who are not actively employed through December 31, 2015 for reasons other than
disability, approved leave of absence, or death will not be eligible to receive
a payout under the Program. An employee does not earn a right to a Program
payment (whether on a pro rata basis or otherwise) based upon length of service
or mere completion of service during the Program Year. Rather, a payout is
earned based upon the achievement by the Company of pre-determined performance
goals measured over the course of the entire Program Year as a result of the
efforts of eligible employees who contribute toward achievement of such goals.
An employee’s participation in the Program, and the opportunity to earn a payout
in accordance with the terms and conditions of the Program, does not represent
an unequivocal promise on the part of the Company to pay incentive compensation
other than to the extent that applicable performance goals have been satisfied,
the employee satisfies the eligibility conditions specified herein, and the
Committee has authorized a payout to the employee after completion of the
Program Year.


Employment Termination
Termination of employment at any time during the Program Year will disqualify
the participant from receiving a payout under the Program, except as provided
below:


If the participant’s employment is terminated at any time during the Program
Year (1) by the Company without cause, or (2) by the participant for good
reason, the participant will receive a payout of any award that has otherwise
been earned and approved by the Committee, but prorated to reflect the period of
the Program Year for which the participant was employed.


Absence from active employment during the Program Year on account of disability
or approved unpaid leave of absence will not disqualify the participant from
receiving a payout of any award that has otherwise been earned and approved by
the Committee.


Similarly, if termination of employment occurs during the Program Year due to
death, the participant will receive a payout of any award that has otherwise
been earned and approved by the Committee.


The word “cause” means participant’s (a) willful and continued failure to follow
the Company’s reasonable direction or to perform any duties reasonably required
of participant (other than any such failure resulting from his disability or
from termination by participant for good reason, if applicable), after written
demand for substantial performance is delivered to participant specifying in
reasonable detail the manner in which participant has not performed, and
participant has not remedied such failure within 30 days after notice thereof,
(b) material violation of, or failure to act upon or report known or suspected
violations of, the Company’s Guidelines for Business Conduct, as amended from
time to time, (c) conviction of, or a plea of nolo contendere with respect to,
any felony, (d) commission of any criminal, fraudulent, or dishonest act in
connection with participant’s employment, (e) material breach of participant’s
employment agreement which, if capable of remedy, continues for a period of 30
days without remedy thereof by participant after notice thereof, or two or more
such breaches in any two month period, or (f) one or more instances of willful
misconduct or gross negligence that, individually or in the aggregate, is
materially detrimental to the Company’s interests.



2

--------------------------------------------------------------------------------

                                                

The word “good reason” shall have the meaning set forth in the participant’s
employment agreement with Lippert Components, Inc.


The word “disability” means the participant’s active service has been terminated
as a result of physical or mental disability that renders the participant
incapable of performing the essential functions of the participant’s job, with
or without reasonable accommodation, and which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as determined in good faith by the Company.


In all cases, eligibility for any earned payout is based upon the employee’s
being employed during the Program Year in an eligible classification.


Any approved Program payout to or on behalf of a participant who was terminated
by the Company without cause during the Program Year or who terminated
employment during the Program Year for good reason or on account of disability
or death, or who is absent from active service on account of disability or an
approved unpaid leave of absence, will be paid at the same time as payment is
made to active employees whose employment with the Company has continued. In the
event of a participant’s death, any approved Program payout will be distributed
at such time in a lump sum to the participant’s estate. In order to receive any
approved Program payout following termination by the Company without cause or by
the participant for good reason, or on account of disability, the participant
must timely sign and not revoke a separation agreement and release of claims in
a form acceptable to and determined by the Company in its sole discretion.


Program Performance Measures
The Program design includes financial measures that are approved by the
Committee, provided that with respect to any Program payout that is intended to
constitute performance-based compensation for purposes of Internal Revenue Code
Section 162(m), such measures shall be approved in the first ninety (90) days of
the Program Year. Measurement performance levels will be monitored throughout
the Program Year. Following the end of the Program Year, results will be
presented to the Company’s Chief Executive Officer (“CEO”) and Committee for
approval. The performance measures can be specific to an individual or apply to
a group, and may include operational and/or financial measures as approved by
the Committee. Weightings can vary by eligible executive as approved by the
Committee.


The following provides a general description of each of the financial
performance measures for the Program Year. Measures reflect operations of the
Company and will apply to one or more Program participants. The Committee may at
any time exercise negative discretion to adjust the performance measures (or any
amount payable upon satisfaction of one or more performance measures) to reflect
the effects of extraordinary items, non-recurring items, or any other items that
the Committee feels should be considered in determining performance results if
the result is to reduce the amount payable relative to the performance measures
as originally approved.
Financial Measures
Return on Invested Capital or “ROIC” shall mean for purposes of the Program:
Operating Profit/Average Invested Capital, where



3

--------------------------------------------------------------------------------

                                                

Operating Profit is the Company’s fiscal year consolidated operating profit, as
detailed in the Company’s financial statements filed with the U.S Securities and
Exchange Commission (“SEC”); and


Average Invested Capital is the average of the prior year end and current year
quarterly (Total Stockholders Equity + Indebtedness) – (Cash, Cash Equivalents
and Short-Term Investments), where:


Total Stockholders’ Equity is the Company’s total stockholders’ equity as of the
particular measurement date, as detailed in the Company’s financial statements
filed with the SEC;


Indebtedness is the Company’s indebtedness as of the particular measurement
date, as detailed in the Company’s financial statements filed with the SEC; and


Cash, Cash Equivalents and Short-Term Investments is the sum of the cash, cash
equivalents and short-term investments as of the particular measurement date, as
detailed in the Company’s financial statements filed with the SEC.


Return on Net Assets or “RONA” shall mean for purposes of the Program: Operating
Profit/Average Net Assets, where


Operating Profit is the Company’s fiscal year consolidated operating profit, as
detailed in the Company’s financial statements filed with the SEC, after
excluding corporate costs; and


Average Net Assets is the average of the prior year end and current year
quarterly (Total Assets – Cash, Cash Equivalents and Short-Term Investments) –
(Total Liabilities – Indebtedness, Intercompany Balances, and Income Taxes
Payable), where:


Total Assets is the Company’s total assets as of the particular measurement
date, as detailed in the Company’s financial statements filed with the SEC,
after excluding corporate assets;


Cash, Cash Equivalents and Short-Term Investments is the sum of the cash, cash
equivalents and short-term investments as of the particular measurement date, as
detailed in the Company’s financial statements filed with the SEC;


Total Liabilities is the Company’s total liabilities as of the particular
measurement date, as detailed in the Company’s financial statements filed with
the SEC, after excluding corporate liabilities;


Indebtedness is the Company’s indebtedness as of the particular measurement
date, as detailed in the Company’s financial statements filed with the SEC;


Intercompany Balances is the Company’s intercompany balances as of the
particular measurement date, as detailed in the Company’s financial statements
filed with the SEC; and


Income Taxes Payable is the Company’s income taxes payable as of the particular
measurement date, as detailed in the Company’s financial statements filed with
the SEC.


Revenue Growth shall mean for purposes of the Program: the increase, if any, in
the Company’s consolidated net sales for the Program Year compared to the
Company’s consolidated net sales for the

4

--------------------------------------------------------------------------------

                                                

immediately preceding fiscal year, as detailed in the Company’s financial
statements filed with the SEC, excluding the impact of sales added through
acquisitions or deleted as a result of divestitures completed during the Program
Year.


Adjustments
Notwithstanding the above definitions, the following adjustments shall be taken
into account in the calculation of ROIC and RONA for determining final payouts
under the Program:


The effects of:


(a)    accretion expense;
(b)    goodwill impairment;
(c)    charges for reorganizing and restructuring;
(d)    charges from asset write-downs;
(e)    gains or losses on the disposition of a business or business segment or
arising from the sale of assets outside the ordinary course of business;
(f)    the cumulative effect of changes in tax or accounting rules, regulations,
or laws; and
(g)    extraordinary, unusual, transition, one-time and/or non-recurring items
of gain or loss determined in accordance with generally accepted accounting
principles,


provided that, for each of the items (a) through (g), the Company shall have
identified that it anticipates it will reflect such adjustments for investors in
its audited financial statements (including footnotes), its earnings release, or
in its management discussion and analysis section of the Company’s Form 10-K for
fiscal year 2015.


Payout Governor
Notwithstanding anything to the contrary, no payout will be made under the
Program if the annual Drew ROIC or RONA (as defined above) for 2015 does not
exceed the threshold requirement established by the Committee. This is referred
to as the Overall Threshold Requirement. If the Overall Threshold Requirement is
not exceeded, there will be no payout under the Program.


Program Payouts
Following the close of the Program Year and after the audited financial results
are available, the Committee will meet and certify the extent to which the
performance measures have been satisfied (including application of the payout
governor) and will authorize Program payouts. Payouts, less tax withholdings and
other required or authorized deductions, will be paid no later than March 15,
2016.
An employee who during the Program Year changes employment status from one
eligible status to another eligible status, other than a change that the Company
determines to be a short-term or temporary assignment that does not represent a
long-term change in the employee’s regular role, will be subject, with respect
to employment on or after the date the change in employment status is reflected
in the Company’s books and records (“Change in Status Date”), to the Program
Tier 1 Sharing %, Tier 2 Sharing %, and Tier 3 Sharing % (collectively, “Sharing
Percentages”) and/or incentive measures

5

--------------------------------------------------------------------------------

                                                

applicable to the employment status into which the employee has transferred. Any
payout applicable to eligible employment during the Program Year prior to the
Change in Status Date will be based upon the employee’s Sharing Percentages
and/or incentive measures applicable to the employee prior to the Change in
Status Date. Any payment applicable to eligible employment during the Program
Year but on or after the Change in Status Date will be based upon the employee’s
Sharing Percentages and/or incentive measures applicable to the employee on or
after the Change in Status Date. Short-term or temporary assignments (as
determined by the Company) will not change the incentive plan or level that an
employee is assigned to. The employee will remain in his or her regular role for
payout calculation purposes.
Any Program payout is subject to any recoupment or clawback policy that may be
adopted by the Company from time to time and to any requirement of applicable
law, regulation, or listing standard that requires the Company to recoup or claw
back compensation paid pursuant to the Program.
Note: Internal Revenue Code Section 162(m) limits the tax deduction for
compensation paid to a “covered executive” to $1,000,000 unless certain
requirements are met. In order for compensation in excess of $1,000,000 to be
deductible by the Company, that compensation must satisfy the requirements to be
treated as qualified performance-based compensation under Section 162(m). With
respect to any payout opportunity that is made to a “covered executive” and that
is intended to constitute qualified performance-based compensation for purposes
of Section 162(m), those requirements include, without limitation, (1) a
requirement that the Program be administered by the Committee which consists
entirely of outside directors, (2) a requirement that compensation in excess of
$1,000,000 must be based upon the attainment of objective performance goals
approved by shareholders, and (3) a requirement that the objective performance
goals and measures be established no later than ninety (90) days following the
beginning of the performance period, and that such objective formula or standard
preclude discretion to increase the amount of compensation due upon attainment
of the goal. The Committee may always exercise “negative discretion,” i.e.,
discretion that reduces or eliminates a payout from the amount that would
otherwise be payable in the absence of Committee discretion.


Relationship to Other Company Plans
Employees who participate in another short-term incentive plan (other than a
plan that compensates the employee on a commission basis) are not eligible to
participate in this Program until the time their participation in the other
short-term incentive plan terminates.


Rights of Participants and Forfeiture
Nothing in this Program shall:
•
Confer upon any employee any right with respect to continuation of employment
with the Company;

•
Interfere in any way with the right of the Company to terminate his/her
employment at any time; or

•
Confer upon any employee or any other person any claim or right to any
distribution under the Program except to the extent that a payment has been
earned based upon the achievement of the measures applicable to the employee,
the employee otherwise satisfies the eligibility requirements of the Program,
and the Committee has authorized the payment of a payout to the employee.


6

--------------------------------------------------------------------------------

                                                

No right or interest of any employee in the Program shall, prior to actual
payment or distribution to the employee, be assignable or transferable in whole
or in part, either voluntarily or by operation of law or otherwise, or be
subject to payment of debts of any employee by execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner.


Notwithstanding any provision of this Program to the contrary, no Program payout
shall be made to any participant if he or she has engaged in any “detrimental
activity” (as hereinafter defined) at any time prior to or during the six months
after the Program payout has been delivered to him or her. In such event, the
entire Program payout may be rescinded by the Company within one (1) year after
the Company becomes aware of such detrimental activity, and the Company shall
notify the participant in writing of any such rescission within such one-year
period. Within ten (10) days after receiving such notice of rescission, the
participant shall pay to the Company the entire amount of the Program payout
previously paid to him or her, in such manner and on such terms and conditions
as may be required by the Company, including, without limitation, payment in
cash and/or by returning to the Company the number of shares of stock that the
participant received under the Program.


The word “detrimental activity” means (i) the unauthorized rendering of services
for any organization or engaging, directly or indirectly, in any business which
is competitive with the business of the Company; (ii) the disclosure to any
person or entity outside the Company, or use in other than the Company’s
business, without prior written authorization from the Company, of any
“confidential information,” as hereinafter defined or material relating to the
business of the Company; (iii) activity that results in termination of the
participant’s employment by the Company for cause; or (iv) any other conduct or
act reasonably determined by the Company to be injurious, detrimental or
prejudicial to any interest of the Company.


The words “confidential information” include any business, financial and other
sensitive, confidential, proprietary and trade secret information which is of
unique value to the Company. Examples of confidential information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public.


Administration
The Committee is responsible for the establishment of the Program, and the
Committee (or the Drew Board of Directors) has the right to amend or terminate
the Program at any time, as it deems appropriate. Further, the Committee is
authorized to: (1) interpret and apply the Program’s terms and conditions; (2)
determine who will participate in the Program and the level of participation;
(3) approve the performance measures that are applicable to a “covered
executive’s” participation; and (4) approve payments for participants covered by
the Program. The Committee will report to the Board substantive actions taken.


Any authority granted to the Committee may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any payout that is intended to be qualified performance-based compensation for
purposes of Internal Revenue Code Section 162(m) to cease to qualify for
exemption under such section. To the extent that any permitted action taken by
the Board conflicts with any action taken by the Committee, the Board action
shall control.

7

--------------------------------------------------------------------------------

                                                



This Program shall not be terminated, voluntarily or involuntarily, by the
liquidation or dissolution of Drew or by the merger or consolidation of Drew
with or into another corporation. Any successor to Drew will be deemed to be the
Company under this Program.
This Program is intended to satisfy the performance-based compensation exception
of Section 162(m), and all provisions contained herein shall be construed and
interpreted in a manner to so comply. If any provision of this Program, or any
portion thereof, shall be held to be illegal, invalid, or unenforceable, the
remainder of the Program or such provision shall not thereby be affected and
shall be given full force and effect, without regard to the invalid portion.



8

--------------------------------------------------------------------------------

                                                

Program Appendix

--------------------------------------------------------------------------------

I. ROIC Goals for Program Year
 
ROIC Achieved
Sharing %
Below Threshold
<15%
0%
Overall Threshold
15%
0%
Sharing Tier 1
>15% and <18%
Tier 1 Sharing %
Sharing Tier 2
>18% and <21%
Tier 2 Sharing %
Sharing Tier 3
>21%
Tier 3 Sharing %



To the extent that the Overall Threshold is exceeded, the “Initial Bonus
Payment” for each eligible Participant shall equal:


1.
If ROIC is achieved within the Sharing Tier 1 level, the Participant’s Tier 1
Sharing % multiplied by Operating Profit in excess of 15% ROIC up to 18% ROIC
(“Tier 1 Bonus”);

2.
If ROIC is achieved within the Sharing Tier 2 level, the Participant’s Tier 2
Sharing % multiplied by Operating Profit in excess of 18% ROIC up to 21% ROIC
(“Tier 2 Bonus”), plus the Tier 1 Bonus calculated assuming an ROIC achieved of
18%; and

3.
If ROIC is achieved within the Sharing Tier 3 level, the Participant’s Tier 3
Sharing % multiplied by Operating Profit in excess of 21% ROIC plus the Tier 1
Bonus calculated assuming an ROIC achieved of 18%, plus the Tier 2 Bonus
calculated assuming an ROIC achieved of 21%.



With respect to the Participants listed below, once the Initial Bonus Payment is
determined, if any, the Initial Bonus Payment shall be paid out as follows: up
to twice (2x) the Participant’s base salary shall be paid out in cash, and any
excess will be paid out half (50%) in cash and half (50%) in deferred stock
units (DSUs) with a minimum deferral period of one (1) year; provided, however,
up to 10% of the Initial Bonus Payment shall be paid in cash, but only if the
additional performance goal(s) set forth below is(are) also achieved in 2015:


 
Revenue Growth Achieved
Initial Bonus Payment %
 
<$50 million
0%
 
$50 million
5%
 
>$50 million and <$60 million
6%
 
>$60 million and <$70 million
7%
 
>$70 million and <$80 million
8%
 
>$80 million and <$90 million
9%
 
>$90 million and <$100 million
10%



Participants and Sharing Percentages
Executive
Tier 1 Sharing %
Tier 2 Sharing %
Tier 3 Sharing %
[NAME]
[__]%
[__]%
[__]%


9

--------------------------------------------------------------------------------

                                                



With respect to the Participants listed below, once the Initial Bonus Payment is
determined, if any, the Initial Bonus Payment shall be paid out as follows: up
to twice (2x) the Participant’s base salary shall be paid out in cash, and any
excess will be paid out half (50%) in cash and half (50%) in deferred stock
units (DSUs) with a minimum deferral period of one (1) year.
Participants and Sharing Percentages
Executive
Tier 1 Sharing %
Tier 2 Sharing %
Tier 3 Sharing %
[NAME]
[___]%
[___]%
[___]%



II. RONA Goals for Program Year
 
RONA Achieved
Sharing %
Below Threshold
<18%
0%
Overall Threshold
18%
0%
Sharing Tier 1
>18% and <21%
Tier 1 Sharing %
Sharing Tier 2
>21% and <24%
Tier 2 Sharing %
Sharing Tier 3
>24%
Tier 3 Sharing %



To the extent that the Overall Threshold is exceeded, the “Initial Bonus
Payment” for each eligible Participant shall equal:


1.
If RONA is achieved within the Sharing Tier 1 level, the Participant’s Tier 1
Sharing % multiplied by Operating Profit in excess of 18% RONA up to 21% RONA
(“Tier 1 Bonus”);

2.
If RONA is achieved within the Sharing Tier 2 level, the Participant’s Tier 2
Sharing % multiplied by Operating Profit in excess of 21% RONA up to 24% RONA
(“Tier 2 Bonus”), plus the Tier 1 Bonus calculated assuming an RONA achieved of
21%; and

3.
If RONA is achieved within the Sharing Tier 3 level, the Participant’s Tier 3
Sharing % multiplied by Operating Profit in excess of 24% RONA plus the Tier 1
Bonus calculated assuming an RONA achieved of 21%, plus the Tier 2 Bonus
calculated assuming an RONA achieved of 24%.



With respect to the Participants listed below, once the Initial Bonus Payment is
determined, if any, the Initial Bonus Payment shall be paid out as follows: up
to twice (2x) the Participant’s base salary shall be paid out in cash, and any
excess will be paid out half (50%) in cash and half (50%) in deferred stock
units (DSUs) with a minimum deferral period of one (1) year.
Participants and Sharing Percentages
Executive
Tier 1 Sharing %
Tier 2 Sharing %
Tier 3 Sharing %
[NAME]
[___]%
[___]%
[___]%




10